ORDER
CHARLES B. KAPALIN of MAPLEWOOD, who was admitted to the bar of this State in 1982, having pleaded guilty in the United States District Court for the District of New Jersey to one count of conspiring to smuggle contraband into a federal detention facility, in violation of 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), CHARLES B. KAPALIN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CHARLES B. KAPALIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CHARLES B. KAPALIN comply with Rule 1:20-20 dealing with suspended attorneys.